Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 7/9/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 4, 14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 4, 14, and 17 appears to be grammatically incorrect as it is unclear what values or calculations are required to be within the claimed range. “…[W]herein a percentage of content (% by mass) of an aqueous medium, to a water absorption capacity given by a product of content (% by mass) of the water-insoluble water absorbent polymer and a swelling ratio (g/g), is 10% or larger and smaller than 130% (mass basis)”.  The Examiner is unable to understand what the values refer to or how to calculate such a value. Appropriate correction is required. Claim 20 is rejected as depending from indefinite claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. (US 2016/0374933). 
Regarding Claims 1, 6, and 10, Tanner et al. teach a water-based skin care composition comprising a superabsorbent polymer and a particulate material (e.g. abstract). Tanner et al. teach the compositions comprising: 
0.1-5% by weight of a water-insoluble superabsorbent polymer (e.g. paragraphs
0043-0057; claims 1 and 17);
-     20-85% by weight of water (e.g. abstract; paragraph 0009; Claims 1 and 17); and 
-      6-30% by weight of a powder (e.g. paragraphs 0058-0069; claims 1 and 17).
Regarding the concentrations of the water-insoluble superabsorbent polymer, water, and powder, the amounts of Tanner et al. fall within or overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding the penetration value, Tanner et al. is silent. However, “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instants case, the compositions of Tanner et al. comprise the claimed ingredients in the claimed amounts and therefore also comprises the claimed penetration. In addition, Tanner et al. teach that the composition may have a viscosity of up to about 2,000,000 cP (e.g. paragraph 0070), which is consistent with the end products described in the instant Specification in [0036] (i.e. eyebrow pencil, eyeliner, eye shadow, lipstick, blush, foundation, temporary hair color). The US Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 2, 3, 5, 13, 15, 16, 18 and 19, Tanner et al. are silent as to the swelling ratio of the superabsorbent polymer, however, Tanner et al. teach that the polymer may be sodium acrylates crosspolymer-2 under the name AquaKeep 10SH-NF (e.g. paragraph 0055; Examples; Claim 10). As evidenced by the instant Specification, sodium acrylates crosspolymer-2 under the name AQUA KEEP 10SH-NF has a swelling ratio of 120 g/g and a swollen particle size (D-50-) of 170 µm, which are within the claimed ranges (e.g. page 25). 
Regarding Claim 7, Tanner et al; teach that the powder contains a hydrophobic powder (e.g. paragraph 0067). 
Regarding Claims 8, 9, and 11, Tanner et al. teach that the powder contains a coloring pigment, and the composition may further comprise a dye (e.g. paragraphs 0102-0103). 
Regarding Claim 12, Tanner et al. teach the compositions further comprising a polyhydric alcohol, lower alcohol, water- soluble dye, water-soluble coating agent and viscosity modifier (e.g. paragraphs 0056, 0071-0077, 0100, 0102-0103).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619